Citation Nr: 0728732	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  03-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2003.  A statement of the case was issued in June 2003, 
and a substantive appeal was received in July 2003.  

Although the appeal also originally included the issues of 
service connection for headaches, sinusitis and anxiety 
attacks, these benefits were granted by rating decision in 
July 2007 and are therefore no longer in appellate status.	


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2002 and March 
2007 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the September 2002 and March 2007 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the September 2002 letter was sent to the appellant 
prior to the October 2002 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in the September 2002 and March 2007 VCAA letters.  The March 
2007 letter also provided notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was subsequently issued in 
May 2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a VA audiological examination 
in February 2007, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.

Legal Criteria

The issue before the Board involves claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sensorineural 
hearing loss (organic diseases of the nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In addition, an examination for hearing impariment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a).



Analysis

As an initial matter, the Board notes that there is competent 
evidence of current bilateral hearing loss disability and 
tinnitus.  In this regard, current medical evidence of 
record, specifically the veteran's February 2007 VA 
audiological examination, revealed auditory thresholds of 
greater than 40 decibels for several of the relevant 
frequencies in each ear.  The February 2007 VA examiner also 
acknowledged the veteran's complaints of tinnitus.  The RO 
denied the veteran's claims, however, based on a finding that 
the claimed disabilities are not shown to be related to the 
veteran's active-duty service.  
   
Service medical records show no complaints of, treatments 
for, or diagnoses of anything pertaining to the veteran's 
ears while in service.  On the audiological evaluation in 
September 1965 during the veteran's enlistment examination, 
puretone thresholds, in decibels, were as follows when 
converted from ASA units to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
0
10
LEFT
25
5
10
0
10

In his September 1965 contemporaneous medical history, the 
veteran did not indicate whether or not he experienced any 
hearing loss.  

On the authorized audiological evaluation in September 1969, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
5
10
LEFT
15
5
5
5
5

Accordingly, clinical evaluations of the ears were deemed 
normal at time of the veteran's entrance and separation 
examinations.  

Post service medical records show that the veteran was seen 
by S.P.C.,M.A., 
CCC-A for an audiological evaluation in February 2003.  He 
reported a history of constant bilateral tinnitus and 
exposure to extreme excess noise with no hearing protection 
while in service.  He further reported working in an 
excessively noisy workplace post service, but stated that he 
always wore hearing protection.  It was noted that 
audiometric test results indicated normal hearing though 2000 
Hertz, then sloping to a moderately severe to severe 
sensorineural hearing loss bilaterally, more pronounced in 
the left ear.  It was also noted that the configuration of 
the veteran's hearing loss was consistent with individuals 
who have been exposed to excessive noise with no hearing 
protection.  

The veteran was afforded a VA examination in February 2007.  
The veteran reported hazardous noise exposure in the military 
that included firing range, naval guns, helicopters, and 
aircraft engines.  The veteran also reported that the 
exposure was so long ago, that he could not recall whether he 
used hearing protection.  As a civilian, hazardous noise 
exposure with the use of hearing protection included 
factory/plant noise, construction work, carpentry tools, jack 
hammers, power tools, chainsaws, power lawn mowers, weed 
eaters, and grass blowers.  The veteran reported that some 
time after leaving the military, his tinnitus and bilateral 
hearing loss started.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
45
55
LEFT
25
25
15
50
70

The veteran was diagnosed with normal hearing in both ears 
for frequencies between 500 Hertz and 2000 Hertz; moderate 
sensorineural hearing loss at frequencies between 3000 Hertz 
and 4000 Hertz for the right ear; and moderate to moderately-
severe sensorineural hearing loss at frequencies between 3000 
Hertz and 4000 Hertz for the left ear. 

Because the veteran's claims file was not available for 
review at the time of the veteran's February 2007 VA 
examination, the examiner refrained from rendering a medical 
opinion.  In the meantime, the veteran reported serving as a 
jet engine mechanic aboard an aircraft carrier from 1966 to 
1969.  He stated that at the time of his discharge 
examination, he was diagnosed with high-frequency hearing 
loss.  He further reported that as a civilian, he was a 
maintenance carpenter in a refinery setting since 1970.  The 
examiner noted that both professions in service and post 
service had the potential to cause high-frequency hearing 
loss.  

When the claims file was reviewed in April 2007, the veteran 
confirmed that he did not remember if he had hearing 
protection in service.  The examiner noted that the veteran 
entered service with a pre-existing hearing loss in the right 
ear at 6000 Hertz.  However, separation audiogram shows a 40 
decibel improvement in threshold at 6000 Hertz.  The examiner 
explained that a change at that particular frequency is 
nearly impossible, so he speculated that during the initial 
exam, either the veteran had a collapsed ear canal from 
circumaural headphone use, or it was a phenomenon of a 
standing wave, or the results were plotted on the wrong ear.  
He continued that separation audiogram showed a 55 decibel 
loss at separation and the left ear continued to be worse 
than the right.  Based on the audiogram in service records, 
the examiner opined that it was most likely that the ears 
were switched on the initial audiogram.  Since there were no 
shifts greater than 15 decibels at any frequency tested, the 
examiner concluded that there was no evidence of progression 
of pre-existing hearing loss.  When leaving service, the 
veteran's hearing was normal at 500 Hertz to 4000 Hertz 
bilaterally.  In the examiner's opinion, it was likely that 
his progression of hearing loss was secondary to civilian 
occupational noise exposure.  Thus, based on the information 
provided by the veteran, review of his history, and extensive 
review of his military records, the examiner opined that the 
bilateral hearing loss and tinnitus were less likely related 
to his military experience and more likely related to long-
term occupational noise exposure as a civilian.

The only competent evidence of record which provides a 
possible link between the veteran's active duty service, and 
tinnitus or hearing loss is included in a May 2003 letter 
from W. P., D.O.  Based on copies of the veteran's service 
medical records which reportedly reflected the veteran's 
current bilateral hearing loss and tinnitus, and a medical 
history provided by the veteran, Dr. P. opined that it was as 
likely as least likely that the ongoing complaints regarding 
bilateral hearing impairment and bilateral tinnitus are 
related to the military.  He continued that based on medical 
reports regarding the veteran's bilateral hearing loss with 
tinnitus that was conducted by a certified audiologist, it 
was possible that the veteran's bilateral hearing loss and 
tinnitus were a result of constant exposure as a flight deck 
refueler to loud aircraft engines on a major aircraft 
carrier.  Dr. P. also added that it was feasible that 
exposure to extreme cold weather conditions while stationed 
overseas in Keflavik, Iceland probably contributed to the 
veteran's condition.  

As noted previously, however, there was no competent evidence 
of record documenting the presence of hearing loss and 
tinnitus in service medical records.  The Board additionally 
notes, however, that Dr. P. did not account for the many 
years of post-service noise exposure the veteran had.  In 
addition, the report does not indicate that he was a state-
licensed audiologist, but rather a doctor of osteopathy.  

By contrast, the VA audiologist's April 2007 medical opinion 
provided a rationale based upon the audiology testing and on 
a review of the veteran's claims file.  Therefore, the Board 
affords considerably more weight to the April 2007 VA opinion 
than to the statements contained in Dr. P.'s opinion.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For the reasons set forth 
above, the Board finds that the opinion rendered in the April 
2007 VA examination report is clearly more probative.

The Board notes that there is no medical documentation of the 
presence of hearing loss disability within one year of the 
veteran's discharge which would allow for a grant of service 
connection on a presumptive basis.  Private medical records 
show that the veteran was first treated for hearing loss in 
February 2003, approximately 34 years after service.  
  
The Board acknowledges the veteran's sincere belief that his 
hearing loss disability and tinnitus are related to excessive 
noise exposure during service.  However, although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  It is further noted that the veteran's case 
presents an evidentiary picture which essentially shows that 
hearing loss disability and tinnitus were not suspected or 
reported during service and that the veteran's hearing loss 
disability and tinnitus were only medically detected many 
years after service.  Overall, there is simply no medical 
evidence to suggest a link between the current hearing loss 
and tinnitus, and the veteran's service which ended in 1969. 

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for tinnitus is denied. 
 


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


